Title: From Thomas Jefferson to John Henry Sherburne, 2 July 1825
From: Jefferson, Thomas
To: Sherburne, John Henry


Sir
Monticello
July 2. 25
Your favor of June 29. was recieved yesterday. the fac-simile of the hand writing of J. P. Jones is good; but as to the engraving of his figure, I must in truth and candor say, it does not recall one single feature of his face to my perfect recollection of him. Houdon’s bust of him is an excellent likeness. why have they not taken a side-face of him from that? such an one would be perfect. and there must be several of those busts in the hands of his friends and others, if there be none nearer, I have one, and it would be but two days journey from Washington here for the artist to come & copy it. he might find other things here too worth copying. Accept my friendly salutations.Th: Jefferson